The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/21 has been entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last two lines, it is not clear what is meant by “the actuator of the collector”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10-12, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al (US 9,216,856) in view of Heberling et al (US 7,018,155) and Duron et al (US 6,071,057), all previously cited.
Re claim 19, Howell shows a carry can 12, 32 or 50 for a refuse vehicle 40, the carry can comprising: a container defining a refuse compartment, the container including an interface 14, 38 configured to facilitate selectively coupling the container to a lift assembly 36, 42, 44 of the refuse vehicle; 
an electric energy system including at least one of:
[a battery configured to store energy];
[a generator or solar panel configured to generate energy]; or

a collection arm 10 (includes 62, 66; Fig. 4C) coupled to the container; and
an actuator assembly 66 positioned to facilitate pivoting the collection arm about a pivot axis, the actuator assembly including:
a rotational actuator 66;
wherein the rotational actuator is one of (i) [an electrically operated actuator powered by the electric energy system] or (ii) a fluidly operated actuator 66 coupled to a fluid pump (col. 2:51-53) driven by an electric motor 52 powered by the electric energy system.
Howell does not show the actuator assembly to further include a transmission device positioned along the pivot axis; wherein the rotational actuator is coupled to the transmission device along an offset axis, the offset axis parallel to and offset from the pivot axis such that the rotational actuator causes the transmission device to drive the collection arm about the pivot axis and around the offset axis.
Heberling shows a refuse container tipping device, wherein an actuator assembly is positioned to facilitate pivoting a collection arm 26, 28 about a pivot axis 78, and the actuator assembly includes a transmission device 76 positioned along the pivot axis and a rotational actuator 74 coupled to the transmission device and offset from the pivot axis (Fig. 6 and/or 7) such that the rotational actuator causes the transmission device to drive the collection arm about the pivot axis.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Howell by providing the actuator assembly 
However, Howell as modified by Heberling does not show the offset axis of the rotational actuator to be parallel to the pivot axis so that the rotational actuator causes the transmission device to drive the collection arm around the offset axis.
Duron shows a lifting device on a refuse collection vehicle wherein at least part of transmission device 205 is positioned along an axis of rotation 206 (note “ratchet wheel 203 carried by the transmission shaft is engaged by spring-loaded pin 202”; see col. 4:37-38 and Fig. 13, noting that reference character “203” is apparently used in Fig. 13 to designate a “mounting bracket” – however, if pin 202 engages the ratchet wheel and the ratchet wheel is carried by the transmission shaft, then clearly at least part of the transmission device is positioned along axis 206), and rotational actuator 201 is coupled to the transmission device and positioned along an axis that is parallel to the axis 206.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Howell by mounting the rotational actuator on an offset axis that was parallel to as well as offset from the pivot axis, as shown by Duron, as this would simply be a well-known and art recognized alternate equivalent means of coupling a rotational actuator to a transmission device, 
Re claim 1, Howell further shows the carry can to be part of a vehicle system comprising:
a refuse vehicle 40 comprising a chassis (not explicitly identified but note col. 3:62-63), a body assembly 72 defining a vehicle refuse compartment, a lift assembly 36, and an electric energy system (col. 2:30-47, col. 3:50-58, col. 4:9-67, and Figs. 4A-C and 7) positioned on at least one of the refuse vehicle or the carry can to facilitate operating the actuator; 
wherein the carry can is selectively couplable to the lift assembly, the carry can comprising a receptacle, a collector 10 and an actuator 26/66 positioned to facilitate manipulating the collector about the pivot axis.
Re claim 2, the vehicle system of Howell further comprises an electrical connection 100/102 (Fig. 7) extending between the refuse vehicle and the carry can, the electrical connection configured to facilitate at least one of (i) transferring electrical energy from the refuse vehicle to the carry can or (ii) transferring commands from the refuse vehicle to the carry can.
Re claim 3, the electrical connection is a power connection configured to facilitate transferring the electrical energy from the refuse vehicle to the carry can.

Re claim 6, Howell shows that at least part of the electric energy system (e.g., the power source) is positioned on the refuse vehicle.
Re claim 7, at least part of the electric energy system (e.g., the motor, wiring, switches, etc.) is positioned on the carry can.
Re claim 8, the portion of the electric energy system on the carry can is considered to be a first electric energy system, the portion of the electric energy system on the refuse vehicle is considered to be a second electric energy system, and the first electric energy system receives electrical energy from the second electric energy system.
Re claim 10, the electric energy system includes at least one of a power interface, a battery, a solar panel, or a generator configured to at least one of receive energy, store energy, or generate energy.
Re claim 11, the rotational actuator of Howell includes an electric motor 52 powered by the electric energy system.
Re claim 12, the actuator includes a fluidly operated actuator 66, a fluid pump and an electric motor (shown together at 52; see col. 3:51-53), wherein the fluidly operated actuator is operated by the fluid pump, wherein the fluid pump is driven by the electric motor, and wherein the electric motor is powered by the electric energy system.
Re claim 14, the electric motor, the fluid pump, and the fluidly operated actuator are positioned on the carry can (col. 3:50-58).
.

Claims 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Heberling et al and Duron et al, as applied to claims 1, 2, 7 and 12 above, and further in view of Fox et al (US 10,647,025, previously cited).
Howell as modified does not show that the electrical connection is a communication connection configured to facilitate transferring commands from the refuse vehicle to the carry can. Howell teaches a control panel 18 for operating the system, but it is located on the carry can (Fig. 1). However, it is generally well known to provide remote or auxiliary controls in the cab of a vehicle, either instead of or in addition to controls outside the vehicle, to control the operation of a handling attachment of the vehicle.
For example, Fox shows a handling vehicle having an attachment 10 which may be controlled from a control panel or panels CP that may be positioned in the cab of the vehicle and/or adjacent to the attachment. Such control panel(s) may be wired or wireless. Thus, in at least one embodiment, Fox discloses an electrical connection that is a communication connection configured to facilitate transferring commands from a vehicle to a handling attachment of the vehicle. See col. 9:22-44.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Howell by providing a remote control panel in the cab of the vehicle, either instead of or in addition to the control panel on the 
Re claim 9, as noted above with respect to claim 8, Howell shows the portion of the electric energy system on the carry can to be a first electric energy system, and the portion of the electric energy system on the refuse vehicle to be a second electric energy system, but does not show that the first electric energy system does not receive electrical energy from the second electric energy system.
However, Fox further teaches that the handling attachment includes an electric energy system to operate an actuator (such as at least drum drive 28) of the attachment, wherein the electric energy system may either receive electrical energy from a second electric energy system on the vehicle, or be a completely self-contained energy system that does not receive electrical energy from the second electric energy system. See col. 11:45-60 and col. 12:31-53.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have still further modified the apparatus of Howell by providing the electric energy system on the carry can as a self-contained system that did not receive electrical energy from the electric energy system of the host vehicle, as suggested by Fox, as this would simply be the substitution of one known alternate equivalent energy system for another, the use of which in the system of Howell would require no undue experimentation and produce no unexpected results.

However, Fox still further teaches that the fluid operated actuator (such as at least drum drive 28) can either be powered separately and independently from the power system of the host vehicle, or may receive its hydraulic power from a connection 44 of the host vehicle’s hydraulic power supply (which is considered to inherently comprise at least a pump and motor). See col. 11:45-60.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Howell by providing a hydraulic connection for the fluid operated actuator on the carry can, for receiving hydraulic power from a motor and pump positioned on the refuse vehicle, as suggested by Fox, as this would simply be the substitution of one known alternate equivalent hydraulic system for another, the use of which in the system of Howell would require no undue experimentation and produce no unexpected results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Heberling et al and Duron et al, as applied to claim 1 above, and further in view of Christenson (US 5,934,867, previously cited).
Howell as modified shows the collector to include:
a lift mechanism including a lift arm 62 and a first actuator 66 positioned to facilitate pivoting the lift arm about a pivot axis; and

However, Howell does not show the collector to further include:
an extension mechanism including an extendable arm and a second actuator positioned to facilitate extending and retracting the extendable arm;
wherein the lift mechanism is coupled to an end of the extendable arm; or
wherein the grabber mechanism includes a third actuator positioned to facilitate opening and closing the grabber arms.
The examiner notes it is generally well known in the art of refuse collecting to construct a collection arm in this manner. For example, Christenson shows a generally similar refuse collection vehicle wherein a carry can 34 includes a collection arm 42 having an extension mechanism 94 including an extendable arm 98 and an actuator 100 positioned to facilitate extending and retracting the extendable arm, a lift mechanism 92 coupled to an end of the extendable arm, the lift mechanism including a lift arm 150 and an actuator 154 positioned to facilitate pivoting the lift arm about a pivot axis 152, and a grabber mechanism 90 coupled to an end of the lift arm, the grabber mechanism including grabber arms 110, 112 and an actuator 120, 122 positioned to facilitate opening and closing the grabber arms (see Figs. 1-6; other embodiments are similar).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Howell by constructing the collection arm with an extension mechanism having an extendable arm and a second actuator positioned to facilitate extending and retracting the extendable arm, wherein the lift .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Heberling et al, Duron et al and Christenson, as applied to claim 17 above, and further in view of Young et al (US 6,315,515) or Szinte (US 5,833,428), both previously cited.
Howell as modified shows the first actuator to be a hydraulic cylinder rather than one of:
i) a linear actuator, a ball screw coupled to the linear actuator, and a motor positioned to drive the ball screw;
(ii) a rack disposed along the extendable arm and a rack pinion driven by the
motor; or
(iii) a push chain disposed along the extendable arm and a chain pinion driven by the motor.
However, Christenson refers to “a linear actuator, such as an hydraulic cylinder”, implying that other types of actuators may be used. 

For example, Young teaches that either a hydraulic cylinder 42 (Fig. 9) or an electric linear screw drive 45 (Fig. 10) may be substituted one for the other to constitute the plurality of linear actuators 41A-B (Fig. 6) used for a vehicle handling attachment.
Also, Szinte teaches that either a rack and motor-driven pinion or a chain and sprocket (pinion) driven by a motor may be substituted for a linear actuator in the form of an hydraulic cylinder 125/127 for extending a retractable arm 114 of a refuse collection assembly 30 positioned on a carry can 26 of a refuse collection vehicle 20.
As such, it would have been obvious for one of ordinary skill in the art to have still further modified the Howell apparatus by substituting the hydraulic cylinder thereof with an actuator in the form of at least one of: (i) a linear actuator, a ball screw coupled to the linear actuator, and a motor positioned to drive the ball screw, (ii) a rack disposed along the extendable arm and a rack pinion driven by the motor, or (iii) a push chain disposed along the extendable arm and a chain pinion driven by the motor, as taught by Young (i) or Szinte (ii and iii), as this would merely be the selection of one of a finite number of known alternate equivalent actuators, the use of which would have neither required undue experimentation nor produced unexpected results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al (US 9,216,856) in view of Heberling et al and Duron et al, as applied to at least claims 1 and 19 above, and further in view of Turner et al (US 9,290,093, previously cited).

Turner teaches a supplemental power attachment system for a vehicle, wherein a handling attachment 12 of the vehicle includes its own power generating system 30, including an energy storage device 34, which can be a battery (col. 6:24-28). Turner further discloses power interface(s) 20 and/or 50 configured to transmit electrical energy from an external power source, which can be the vehicle, to the energy storage device (col. 8:1-19 and 53-57, and col. 9:1-28). In other words, the electric energy system of the vehicle charges the battery of the handling attachment, which is then used for powering the attachment. 
Turner further discloses a communications interface 46 to receive commands from an external device (col. 8:26-30; col. 10:1-20).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Howell by providing the carry can thereof with a communications interface to receive commands from an external device, in addition to the power interface, as taught by Turner, as this would provide an improved operational effectiveness of the system by enabling it to adapt to a variety of operating parameters.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ciavaglia shows a pivoting device consisting of an actuator and a transmission mechanism positioned on axes which are offset and parallel to each other.

Applicant's arguments filed 12/06/21 have been fully considered but they are not persuasive. Applicant argues that Heberling’s pivot and offset axes are perpendicular rather than parallel to each other, and Duron’s motor causes the transmission device to lift rather than rotate the bucket above the pivot axis and around the offset axis. While neither statement per se is incorrect, the examiner nevertheless remains of the opinion that the combined teachings of the references would have led one of ordinary skill in the art to find the claimed invention obvious. Duron is not utilized to teach a device for causing rotation about a pivot axis, as the devices of both Howell and Heberling already do so. Rather, Duron is merely used to teach that positioning an actuator parallel instead of perpendicular to a transmission device is simply an obvious alternate equivalent design expediency, and doing so in the manner indicated above would clearly result in the actuator causing the transmission device to drive the collection arm around the offset axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/James Keenan/
Primary Examiner
Art Unit 3652

1/04/22